DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered. Claims 1 and 3-20 remain pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hepler et al. (US PGPub 2019/0240103) NPL “Human-in-the-loop optimization of exoskeleton assistance during walking” to Zhang (hereinafter “Zhang”).
Regarding claim 1, Hepler teaches a method of controlling a walking assist device (see abstract), the walking assist device configured to be worn by a user (see abstract and Fig. 2), the method comprising; 
determining a first state variable for a gait phase of the user based on a gait of the user (see Fig. 9, step 708; see paragraph 59, the control logic estimates the gait phase from signals such as the motion sensor signals or the EMG sensor signals); 
obtaining a second state variable by smoothing and time-delaying the first state variable (see Fig. 9, step 724, the second state variable is determined based on the gait phase estimator variable and is smoothed and time-delayed based on the factor estimator that takes into account walking speed and other user parameters, smoothing being adjusting the data to capture the desired patterns); 
determining a torque control variable based on the gait phase in a gait cycle of the user (see Fig. 9, step 730; see paragraph 62, the base torque profile selector selects a base profile from a library based on different types of gaits, the gait phase having been identified from the sensor signals); 
obtaining a third state variable by applying the torque control variable to the second state variable (Fig. 9, step 632; see paragraph 63, the GQM estimator takes the input of the base torque profile to generate a third variable, the torque control signal); and 
determining an assist torque provided by the walking assist device based on the third state variable (see paragraph 56, the assist torque provided is based on the torque reference signal that is used to control the motor).
Hepler does not teach wherein, in a learning mode for individualizing the walking assist device to be suitable for the user, the determining of the torque control variable comprises updating a parameter associated with controlling the assist torque to be provided by the walking assist device based on a gait of the user, and wherein, in a normal mode, the determining of the torque control variable comprises determining the torque control variable based on the updated parameter derived from a learning result of the learning mode of theU.S. Application No. 16/520,769 walking assist device
However, Zhang teaches an analogous method for controlling a walking assist device (see abstract) wherein the method comprises a learning mode for individualizing the walking assist device to be suitable for the user (see Fig. 1A and page 2, 2nd paragraph, “during optimization the user walks while the exoskeleton applies assistance. The exoskeleton periodically changes the pattern of assistance, defined by a control law, while metabolic rate is measured.” This optimization mode being the ‘learning mode’ that determines the best torque control law for the individual user), the determining of the torque control variable comprises updating a parameter associated with controlling the assist torque to be provided by the walking assist device based on a gait of the user (see Figs. 1A-1B; see page 2 2nd paragraph, the parameters, i.e. peak torque, timing of peak torque, rise and fall times, for controlling the assist torque, or ‘control law’ is updated based on the measured metabolic data, the control law is then used to a torque control variable for applying assistance), and wherein, in a normal mode, the determining of the torque control variable comprises determining the torque control variable based on the updated parameter derived from a learning result of the learning mode of theU.S. Application No. 16/520,769 walking assist device (see page 3, first paragraph, after the optimization mode, the optimized assistance determined was validated using the torque control law determined based on the result of the optimization mode).
Hepler teaches a method that first personalizes the control to the user and chooses the best torque profile for the user (see Fig. 5, steps 300,301, 302 determine user characteristics, see also paragraph 45). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Hepler to have a learning mode to determine parameters for the torque control variable for use in a normal mode, as taught by Zhang, for the purpose of optimizing the torque control variable for the user and to use the method as taught by Zhang to improve energy economy for users (see page 2, first paragraph and page 3, second paragraph).
Regarding claim 4, Hepler teaches all previous elements of the claim as stated above. Hepler does not teach wherein, in the normal mode, the determining of the torque control variable comprises: determining a desired torque control variable by applying a state variable value corresponding to a current gait phase in the gait cycle of the user to a torque control variable determining function based on the parameter derived from the previous learning result. 
However, Zhang teaches an analogous method of controlling a walk assist device (see abstract) in the normal mode, the determining of the torque control variable comprises: determining a desired torque control variable by applying a state variable value corresponding to a current gait phase in the gait cycle of the user to a torque control variable determining function based on the parameter derived from the previous learning result (see Figs. 1 and 2, the control law “determines applied torque as a function of time, normalized to stride period” and the parameters are peak torque, timing of peak torque, and rise and fall times; see also page 2, 2nd paragraph, the optimization mode determines the optimal control parameter values based on the user’s stride, in the use mode that function determined from optimization determines the torque based on the user’s stride and which profile was optimal to reduce energy consumption of the user). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Hepler to determine the torque control variable based on the parameter derived from the learning result, for the purpose of using a torque control variable that has been optimized to reduce user energy consumption (see Zhang page 3, 2nd paragraph).
Regarding claim 5, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach wherein, in the learning mode, the determining of the torque control variable comprises: determining a retrieval torque control variable generated based on a probability function, and setting the retrieval torque control variable as the torque control variable.
However, Zhang teaches an analogous method of controlling a walk assist device (see abstract) wherein, in the learning mode, the determining of the torque control variable comprises: determining a retrieval torque control variable generated based on a probability function, and setting the retrieval torque control variable as the torque control variable (see page 2, 2nd paragraph, the optimization mode uses a covariance matrix adaptation evolution strategy to best estimate the optimal parameter torque control values, setting those values at the next torque control value to be tested).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Hepler to include a method of determining the torque in a learning mode by using a retrieval torque variable based on a probability function, as taught by Zhang, for the purpose of using an optimization strategy that is tolerant of measurement noise and human adaptation (see Zhang page 2, 2nd paragraph).
Regarding claim 12, Hepler further teaches a non-transitory computer-readable medium comprising computer readable instructions that, when executed by a computer, cause the computer to perform (see paragraph 56) the method of claim 1 (see above rejection of claim 1).
Regarding claim 13, Hepler teaches a device configured to control a walking assist device (see abstract and Fig. 2), the device comprising: a memory (see paragraph 56); and a controller configured to control an assist torque provided by the walking assist device based on a gait of a user wearing the walking assist device by (see paragraph 56 and Fig. 9), 
determining a first state variable for a gait phase of the user based on the gait (see Fig. 9, step 708; see paragraph 59, the control logic estimates the gait phase from signals such as the motion sensor signals or the EMG sensor signals); 
obtaining a second state variable by smoothing and time-delaying the first state variable (see Fig. 9, step 724, the second state variable is determined based on the gait phase estimator variable and is smoothed and time-delayed based on the factor estimator that takes into account walking speed and other user parameters, smoothing being adjusting the data to capture the desired patterns); 
determining a torque control variable based on the gait phase in a gait cycle of the user (see Fig. 9, step 730; see paragraph 62, the base torque profile selector selects a base profile from a library based on different types of gaits, the gait phase having been identified from the sensor signals); 
obtaining a third state variable by applying a torque control variable to the second state variable (Fig. 9, step 632; see paragraph 63, the GQM estimator takes the input of the base torque profile to generate a third variable, the torque control signal); and 
determining the assist torque to be provided by the walking assist device based on the third state variable (see paragraph 56, the assist torque provided is based on the torque reference signal that is used to control the motor).
Hepler does not teach wherein, in a learning mode for individualizing the walking assist device to be suitable for the user, the determining of the torque control variable comprises updating a parameter associated with controlling the assist torque to be provided by the walking assist device based on a gait of the user, and wherein, in a normal mode, the determining of the torque control variable comprises determining the torque control variable based on the updated parameter derived from a learning result of the learning mode of theU.S. Application No. 16/520,769 walking assist device
However, Zhang teaches an analogous method for controlling a walking assist device (see abstract) wherein the method comprises a learning mode for individualizing the walking assist device to be suitable for the user (see Fig. 1A and page 2, 2nd paragraph, “during optimization the user walks while the exoskeleton applies assistance. The exoskeleton periodically changes the pattern of assistance, defined by a control law, while metabolic rate is measured.” This optimization mode being the ‘learning mode’ that determines the best torque control law for the individual user), the determining of the torque control variable comprises updating a parameter associated with controlling the assist torque to be provided by the walking assist device based on a gait of the user (see Figs. 1A-1B; see page 2 2nd paragraph, the parameters, i.e. peak torque, timing of peak torque, rise and fall times, for controlling the assist torque, or ‘control law’ is updated based on the measured metabolic data, the control law is then used to a torque control variable for applying assistance), and wherein, in a normal mode, the determining of the torque control variable comprises determining the torque control variable based on the updated parameter derived from a learning result of the learning mode of theU.S. Application No. 16/520,769 walking assist device (see page 3, first paragraph, after the optimization mode, the optimized assistance determined was validated using the torque control law determined based on the result of the optimization mode).
Hepler teaches a method that first personalizes the control to the user (see Fig. 5, steps 300,301, 302 determine user characteristics, see also paragraph 45). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Hepler to have a learning mode to determine parameters for the torque control variable for use in a normal mode, as taught by Zhang, for the purpose of optimizing the torque control variable for the user and to use the method as taught by Zhang to improve energy economy for users (see page 2, first paragraph and page 3, second paragraph).
Regarding claim 14, Hepler further teaches wherein the controller is configured to determine the gait phase in a gait cycle of the user based on the first state variable (see paragraphs 50 and 59; see Fig. 9, gait phase estimator used to determine gait phase in a gait cycle).
Regarding claim 18, Hepler teaches a walking assist device (see abstract and Fig. 2) comprising: 
a sensor configured to measure a gait of a user wearing the walking assist device (Fig. 8, sensors 621; see Fig. 9, see paragraphs 47-48, sensors used to measure gait); 
a driver configured to operate an actuator of the walking assist device to provide an assist torque to the user based on a torque control signal (Fig. 8, current controller 612 supplies current to the motor 606 to apply torque; see paragraph 53); 
and a controller configured to generate the torque control signal to control the assist torque based on the gait measured by the sensor by (see Fig. 9, controller 736; see paragraph 58), 
determining a first state variable for a gait phase of the user based on the gait (see Fig. 9, step 708; see paragraph 59, the control logic estimates the gait phase from signals such as the motion sensor signals or the EMG sensor signals); 
obtaining a second state variable by smoothing and time-delaying the first state variable (see Fig. 9, step 724, the second state variable is determined based on the gait phase estimator variable and is smoothed and time-delayed based on the factor estimator that takes into account walking speed and other user parameters, smoothing being adjusting the data to capture the desired patterns); 
determining a torque control variable based on the gait phase in a gait cycle of the user (see Fig. 9, step 730; see paragraph 62, the base torque profile selector selects a base profile from a library based on different types of gaits, the gait phase having been identified from the sensor signals); 
obtaining a third state variable by applying a torque control variable to the second state variable (Fig. 9, step 632; see paragraph 63, the GQM estimator takes the input of the base torque profile to generate a third variable, the torque control signal); and 
determining the assist torque to be provided by the walking assist device based on the third state variable (see paragraph 56, the assist torque provided is based on the torque reference signal that is used to control the motor).
Hepler does not teach wherein, in a learning mode for individualizing the walking assist device to be suitable for the user, the determining of the torque control variable comprises updating a parameter associated with controlling the assist torque to be provided by the walking assist device based on a gait of the user, and wherein, in a normal mode, the determining of the torque control variable comprises determining the torque control variable based on the updated parameter derived from a learning result of the learning mode of theU.S. Application No. 16/520,769 walking assist device
However, Zhang teaches an analogous method for controlling a walking assist device (see abstract) wherein the method comprises a learning mode for individualizing the walking assist device to be suitable for the user (see Fig. 1A and page 2, 2nd paragraph, “during optimization the user walks while the exoskeleton applies assistance. The exoskeleton periodically changes the pattern of assistance, defined by a control law, while metabolic rate is measured.” This optimization mode being the ‘learning mode’ that determines the best torque control law for the individual user), the determining of the torque control variable comprises updating a parameter associated with controlling the assist torque to be provided by the walking assist device based on a gait of the user (see Figs. 1A-1B; see page 2 2nd paragraph, the parameters, i.e. peak torque, timing of peak torque, rise and fall times, for controlling the assist torque, or ‘control law’ is updated based on the measured metabolic data, the control law is then used to a torque control variable for applying assistance), and wherein, in a normal mode, the determining of the torque control variable comprises determining the torque control variable based on the updated parameter derived from a learning result of the learning mode of theU.S. Application No. 16/520,769 walking assist device (see page 3, first paragraph, after the optimization mode, the optimized assistance determined was validated using the torque control law determined based on the result of the optimization mode).
Hepler teaches a method that first personalizes the control to the user (see Fig. 5, steps 300,301, 302 determine user characteristics, see also paragraph 45). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Hepler to have a learning mode to determine parameters for the torque control variable for use in a normal mode, as taught by Zhang, for the purpose of optimizing the torque control variable for the user and to use the method as taught by Zhang to improve energy economy for users (see page 2, first paragraph and page 3, second paragraph).
Regarding claim 19, Hepler further teaches wherein the controller is configured to determine the gait phase in the gait cycle of the user based on the first state variable (see paragraphs 50 and 59; see Fig. 9, gait phase estimator used to determine gait phase in a gait cycle
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Hepler et al. (US PGPub 2019/0240103) NPL “Human-in-the-loop optimization of exoskeleton assistance during walking” to Zhang (hereinafter “Zhang”) as applied to claims 1 and 13 above, and further in view of Ozsecen et al. (US PGPub 2019/0160321).
Regarding claim 6, Hepler, as modified by Zhang, teaches all previous elements of the claim as stated above. Hepler does not teach wherein, in the learning mode, the determining of the torque control variable further comprises: determining a score of a previous torque control variable based on a walking assist power index determined from a previous gait of the user; and  42Atty. Dkt. No. 9587SI-000376-USdetermining whether the score satisfies a condition.
However, Ozsecen teaches an analogous walking assist device (see abstract and fig. 1) wherein the control system has a learning mode (see Fig. 19, predictive mode 1810) wherein, in the learning mode, the determining of the torque control variable further comprises: determining a score of a previous torque control variable based on a walking assist power index determined from a previous gait of the user (Fig. 19, step 1901, stride frequency confidence calculation is used to calculate gait cycle); and  42Atty. Dkt. No. 9587SI-000376-USdetermining whether the score satisfies a condition (see paragraphs 90-91, the stride confidence calculation is based on a confidence value with confidence increasing with the number of valid events).
The learning mode of the modified Hepler teaches optimizing the torque to an individual user based on energy consumption. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of the modified Hepler to, in the learning mode, to determinea score of a previous torque control variable based on a walking assist power index determined from a previous gait of the user and determine whether that score satisfies a condition, as taught by Ozsecen, for the purpose of providing an appropriate amount of torque to best assist the user that satisfies a walking assist power index score.
Regarding claim 16, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach wherein, the controller is configured to operate in a learning mode to determine the torque control variable, determine a score of a previous torque control variable based on a walking assist power index determined from a previous gait of the user, determine a retrieval torque control variable generated based on a probability function, in response to the score not satisfying a set condition, and set the retrieval torque control variable as the torque control variable.
However, Ozsecen teaches an analogous walking assist device (see abstract and fig. 1) wherein the control system has a learning mode (see Fig. 19, predictive mode 1810) wherein the controller is configured to operate in a learning mode to determine the torque control variable (see Fig. 19, predictive mode), determine a score of a previous torque control variable based on a walking assist power index determined from a previous gait of the user, determine a retrieval torque control variable generated based on a probability function, in response to the score not satisfying a set condition, and set the retrieval torque control variable as the torque control variable (Fig. 19, 1825; see paragraph 128, the predicted torque is blended to set the torque control).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of the modified Hepler to include, in the learning mode, wherein the torque control variable is generated based on a probability function, as taught by Ozsecen, for the purpose of providing an appropriate amount of torque to best assist the user.
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hepler et al. (US PGPub 2019/0240103) NPL “Human-in-the-loop optimization of exoskeleton assistance during walking” to Zhang (hereinafter “Zhang”) and further in view of Ozsecen et al. (US PGPub 2019/0160321) as applied to claims 6 and 16 above, and further in view of De Roy (US PGPub 20150099253).
Regarding claim 7, Hepler, as modified by Ozsecen, further teaches wherein the walking assist power index includes, a first walking assist power index indicating a magnitude of walking assist power transferred by the walking assist device, and a second walking assist power index indicating a degree of hindrance to the user in walking by the walking assist device (see Ozsecen paragraphs 91-93, the gait cycle calculation can be based on multiple, predefined look up tables, including tables that represent level of assistance required and comfort feel of the user with the assistance) 
Hepler, as modified, does not teach wherein the torque control variable is selectively adjusted based on the score by increasing the first walking assist power index in view of maintaining an absolute value of the second walking assist power index below a threshold.
However, De Roy teaches an analogous walking assist device (see abstract and Fig. 2) comprising first walking assist power indicating a magnitude of walking assist power transferred by the walking assist device (see paragraph 44, percentage of power applied) and a second walking assist power index indicating a degree of hindrance (see paragraph 44, level of assistance provided to the user), wherein the torque control variable is selectively adjusted based on the score by increasing the first walking assist power index in view of maintaining an absolute value of the second walking assist power index below a threshold (see paragraph 44, the power is adjusted to maintain a degree of hindrance below a desired threshold, i.e. the level of power is set at 10% in order to assist at a low amount and keep hindrance to a minimal level).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Hepler to adjust the power based on a user’s desired level of assistance/lack of hindrance, as taught by De Roy, for the purpose of adjusting the device to a user’s specific needs (see paragraphs 8 and 44 of De Roy).
Regarding claim 8, Hepler, as modified by Ozsecen, further teaches wherein the determining of the score comprises: determining the score based on a weighted sum of the first walking assist power index and the second walking assist power index (see Ozsecen Fig. 19 and paragraphs 90-93).
Regarding claim 17, Hepler, as modified by Ozsecen, further teaches wherein the walking assist power index includes, a first walking assist power index indicating a magnitude of walking assist power transferred by the walking assist device, and a second walking assist power index indicating a degree of hindrance to the user in walking by the walking assist device (see Ozsecen paragraphs 91-93, the gait cycle calculation can be based on multiple, predefined look up tables, including tables that represent level of assistance required and comfort feel of the user with the assistance).
Hepler, as modified, does not teach wherein the controller is configured to adjust the torque control variable based on the score by increasing the first walking assist power index in view of maintaining an absolute value of the second walking assist power index below a threshold.
However, De Roy teaches an analogous walking assist device (see abstract and Fig. 2) comprising first walking assist power indicating a magnitude of walking assist power transferred by the walking assist device (see paragraph 44, percentage of power applied) and a second walking assist power index indicating a degree of hindrance (see paragraph 44, level of assistance provided to the user), wherein the controller is configured to adjust the torque control variable based on the score by increasing the first walking assist power index in view of maintaining an absolute value of the second walking assist power index below a threshold (see paragraph 44, the power is adjusted to maintain a degree of hindrance below a desired threshold, i.e. the level of power is set at 10% in order to assist at a low amount and keep hindrance to a minimal level).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify Hepler to adjust the power based on a user’s desired level of assistance/lack of hindrance, as taught by De Roy, for the purpose of adjusting the device to a user’s specific needs (see paragraphs 8 and 44 of De Roy).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hepler et al. (US PGPub 2019/0240103) NPL “Human-in-the-loop optimization of exoskeleton assistance during walking” to Zhang (hereinafter “Zhang”) as applied to claim 1 above and further in view of Takenaka et al. (US PGPub 2016/0338897).
Regarding claim 9, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach wherein the determining of the first state variable comprises: determining the first state variable based on hip joint angle information of the user measured by a sensor of the walking assist device. 
However, Takenaka teaches an analaogous exoskeleton control method (see abstract and Fig. 3) wherein the determining of the first state variable comprises: determining the first state variable based on hip joint angle information of the user measured by a sensor of the walking assist device (see Fig. 3, 6L and 6R; see paragraph 48).
Hepler teaches that the device may extend to the hip joint (see paragraph 72). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the joint sensors of Hepler to include hip joint sensors to measure hip joint angle to determine the first state variable, as taught by Takenaka, to include additional sensors that would aid in more accurately determining the gait of the user.
Regarding claim 10, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach wherein the first state variable is a discontinuous first state variable due to noise present therein and the obtaining of the second state variable comprises: 43Atty. Dkt. No. 9587SI-000376-USsmoothing the first state variable by removing the noise from the discontinuous first state variable to generate a continuous first state variable; and obtaining the second state variable by time-delaying the continuous first state variable that varies directly with a speed or acceleration of the user.
However, Takenaka teaches an analogous exoskeleton control method (see abstract and Fig. 3) wherein the first state variable is a discontinuous first state variable due to noise present therein (see paragraph 61 and figs.  5a and 5b, low pass filter used on the measured angle to get rid of noise) and the obtaining of the second state variable comprises (see Fig. 4):  43Atty. Dkt. No. 9587SI-000376-USsmoothing the first state variable by removing the noise from the discontinuous first state variable to generate a continuous first state variable (Fig. 4, step 31, the angle computed in step 21 is filtered to generate a smoothed variable; see paragraphs 59-61); and obtaining the second state variable by time-delaying the continuous first state variable that varies directly with a speed or acceleration of the user (Fig. 4, step 38, the walking frequency estimation from step 37 is used to calculate the delay applied to the second state variable; see paragraph 76, the walking frequency estimation unit computes the walking frequency as the user is walking, changing if the speed up).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Hepler to smooth the first state variable, as taught by Takenaka, as variables from sensors often include noise and removing noise would improve the ultimate torque control provided. It would be further obvious to modify the second state variable of Hepler to be time-delayed directly with the speed of the user, as taught by Takenaka, as Hepler already teaches using factors such as gait cadence or speed to factor into the second state variable (see paragraph 61 of Hepler) and doing so would improve the gait phase estimation.
Regarding claim 11, Hepler, as modified by Takenaka, further teaches wherein the smoothing comprises: generating the continuous first state variable based on the first state variable determined for a current gait cycle and the first state variable determined for a previous gait cycle (see paragraph 65, the angular speed is normalized as compared to the preceding walking cycle).
Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hepler et al. (US PGPub 2019/0240103) NPL “Human-in-the-loop optimization of exoskeleton assistance during walking” to Zhang (hereinafter “Zhang”) as applied to claim 1 above and further in view of Lenzi et al. (US PGPub 2016/0074180).
Regarding claim 3, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach smoothing the torque control variable to generate a smoothed torque variable, wherein the obtaining of the third state variable includes obtaining the third state variable by applying the smoothed torque control variable to the second state variable.
However, Lenzi teaches an analogous exoskeleton control method (see abstract and fig. 2) wherein a torque control variable is used (see paragraph 38, torque profile used to control the exoskeleton) wherein the control method further comprises smoothing the torque control variable to generate a smoothed torque variable (see paragraph 38, “a low-pass filter may be used to smooth the desired torque output” as the controller transitions between points).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of the modified Hepler to smooth the torque control variable, as taught by Lenzi, for the purpose of providing a smoother, less noise-y, torque profile that may affect how the torque is applied to the user. As modified, Hepler further teaches wherein the obtaining of the third state variable includes obtaining the third state variable by applying the smoothed torque control variable to the second state variable (see Fig. 9, step 632; see paragraph 63, the GQM estimator takes the input of the base torque profile to generate a third variable, the torque control signal, as modified by Lenzi, this value would be smoothed).
Regarding claim 15, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach wherein the controller is configured to obtain the third state variable by, smoothing the torque control variable to generate a smoothed torque control variable, and applying the smoothed torque control variable to the second state variable.
However, Lenzi teaches an analogous exoskeleton control method (see abstract and fig. 2) wherein a torque control variable is used (see paragraph 38, torque profile used to control the exoskeleton) wherein the control method further comprises smoothing the torque control variable to generate a smoothed torque variable (see paragraph 38, “a low-pass filter may be used to smooth the desired torque output” as the controller transitions between points).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of the modified Hepler to smooth the torque control variable, as taught by Lenzi, for the purpose of providing a smoother, less noise-y, torque profile that may affect how the torque is applied to the user. As modified, Hepler further teaches wherein the obtaining of the third state variable includes obtaining the third state variable by applying the smoothed torque control variable to the second state variable (see Fig. 9, step 632; see paragraph 63, the GQM estimator takes the input of the base torque profile to generate a third variable, the torque control signal, as modified by Lenzi, this value would be smoothed).
Regarding claim 20, Hepler, as modified, teaches all previous elements of the claim as stated above. Hepler does not teach wherein the controller is configured to obtain the third state variable by smoothing the torque control variable to generate a smoothed torque control variable, and applying the smoothed torque control variable to the second state variable.
However, Lenzi teaches an analogous exoskeleton control method (see abstract and fig. 2) wherein a torque control variable is used (see paragraph 38, torque profile used to control the exoskeleton) wherein the controller is configured to smooth the torque control variable to generate a smoothed torque variable (see paragraph 38, “a low-pass filter may be used to smooth the desired torque output” as the controller transitions between points).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of the modified Hepler to smooth the torque control variable, as taught by Lenzi, for the purpose of providing a smoother, less noise-y, torque profile that may affect how the torque is applied to the user. As modified, Hepler further teaches wherein the obtaining of the third state variable includes obtaining the third state variable by applying the smoothed torque control variable to the second state variable (see Fig. 9, step 632; see paragraph 63, the GQM estimator takes the input of the base torque profile to generate a third variable, the torque control signal, as modified by Lenzi, this value would be smoothed).


Response to Arguments
Applicant’s arguments Applicant’s arguments with respect to claims 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments necessitated the new grounds of rejection above. Hepler, in view of Zhang, is now used to reject the above claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US PGPub 2017/0340506) which teaches a torque control method for an exoskeleton; Kumeno et al. (US PGPub 2018/0272525) which discloses an exoskeleton assist device; NPL “Design and control of a powered hip exoskeleton for walking assistance” to Wu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799